PER CURIAM HEADING






                     NO. 12-05-00112-CV
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS


RHEA EVANS,                                                  §     APPEAL FROM THE 114TH
APPELLANT

V.                                                                         §     JUDICIAL DISTRICT COURT OF

CITY OF CHANDLER, TEXAS,
APPELLEE                                                        §     SMITH COUNTY, TEXAS





MEMORANDUM OPINION
PER CURIAM
            This appeal is being dismissed because Appellant has failed, after notice, to pay or make
arrangements to pay the trial court clerk’s fee for preparing the clerk’s record.  The judgment was
signed on March 9, 2002, and Appellant filed a notice of appeal on March 21, 2005.  The clerk’s
record was due to have been filed on May 9, 2005.  On the date the record was due, the clerk notified
this court by letter that the reason for the delay in filing was that Appellant failed to either pay or
make arrangements to pay for the preparing of the clerk’s record.  On May 11, 2005, this court
informed Appellant that, pursuant to rules of appellate procedure 37.3(b) and 42.3(c), the appeal
would be dismissed unless proof of full payment to the clerk was provided on or before May 23,
2005.  
            The deadline has now passed, and Appellant has not provided the required proof of payment.
Accordingly, this appeal is dismissed.  Tex. R. App. P. 37.3(b), 42.3(c).      
Opinion delivered May 25, 2005.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.



(PUBLISH)